DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter because the prior art does not teach an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first ULT, a second indication of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and the processor and the transceiver configured to transmit uplink data to the AP during the modified ULT associated to the STA.
Claim 9 contains allowable subject matter because the prior art does not teach a method for use in an IEEE 802.11 station (STA), the method comprising: receiving, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; receiving a second indication, from the AP during the first ULT, of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and transmitting uplink data to the AP during the modified ULT associated with the STA.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,873,907 B1.  Although the claims at issue are not 
For example:
Regarding claim 1 the 10,873,907 patent teaches an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first ULT, a second indication of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and the processor and the transceiver configured to transmit uplink data to the AP during the modified ULT associated to the STA (see the 10,873,907 patent, claim 1, col. 13, lines 15-28).
Claims 2-16 are rejected as well by claims 2-16 respectively of the 10,873,907 patent.

IV.	Claims 1-6, 8-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, and 11-14 of U.S. Patent No. 10,631,244 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,631,244 patent teach similar limitations on an IEEE 802.11 station (STA).
For example:
Regarding claim 1 the 10,631,244 patent teaches an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first ULT, a second indication of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and the processor and the transceiver configured to transmit uplink data 
	Claim 2 is rejected for double patenting as well by claim 2 of the 10,631,244 patent.
Claim 3 is rejected for double patenting as well by claim 4 of the 10,631,244 patent.
Claim 4 is rejected for double patenting as well by claim 5 of the 10,631,244 patent.
Claim 5 is rejected for double patenting as well by claim 6 of the 10,631,244 patent.
Claim 6 is rejected for double patenting as well by claim 7 of the 10,631,244 patent.
Claim 8 is rejected for double patenting as well by claim 1 of the 10,631,244 patent.
Claim 9 is rejected for double patenting as well by claim 8 of the 10,631,244 patent.
Claim 10 is rejected for double patenting as well by claim 9 of the 10,631,244 patent.
Claim 11 is rejected for double patenting as well by claim 11 of the 10,631,244 patent.
Claim 12 is rejected for double patenting as well by claim 12 of the 10,631,244 patent.
Claim 13 is rejected for double patenting as well by claim 13 of the 10,631,244 patent.
Claim 14 is rejected for double patenting as well by claim 14 of the 10,631,244 patent.
Claim 16 is rejected for double patenting as well by claim 8 of the 10,631,244 patent.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,631,244 B2 in view of U.S. Patent No. 7,881,332 B1 to Benveniste.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,631,244 patent in view of Benveniste teach similar limitations on an IEEE 802.11 station (STA).
	For example:
	Regarding claim 7 the claims of the 10,631,244 patent teaches the STA of claim 1 (see the 10,631,244 patent, claim 1) except for wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA.

	It would have been obvious to one of ordinary skill in the art before the invention was made to make the claims of the 10,631,244 patent teach wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA because it would allow for improved automatic power save delivery mechanisms (see Benveniste, abstract and col. 2, lines 65-67).
	Claim 15 is rejected for double patenting as well by claims 1 and 8 of the 10,631,244 patent in view of Benveniste.

V.	Claims 1-6, 8-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, and 11-14 of U.S. Patent No. 10,375,635 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,375,635 patent teach similar limitations on an IEEE 802.11 station (STA).
For example:
Regarding claim 1 the 10,375,635 patent teaches an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first ULT, a second indication of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and the processor and the transceiver configured to transmit uplink data to the AP during the modified ULT associated to the STA (see the 10,375,635 patent, claim 1, col. 13, lines 8-26). 
	Claim 2 is rejected for double patenting as well by claim 2 of the 10,375,635 patent.
Claim 3 is rejected for double patenting as well by claim 4 of the 10,375,635 patent.

Claim 5 is rejected for double patenting as well by claim 6 of the 10,375,635 patent.
Claim 6 is rejected for double patenting as well by claim 7 of the 10,375,635 patent.
Claim 8 is rejected for double patenting as well by claim 1 of the 10,375,635 patent.
Claim 9 is rejected for double patenting as well by claim 8 of the 10,375,635patent.
Claim 10 is rejected for double patenting as well by claim 9 of the 10,375,635 patent.
Claim 11 is rejected for double patenting as well by claim 11 of the 10,375,635 patent.
Claim 12 is rejected for double patenting as well by claim 12 of the 10,375,635 patent.
Claim 13 is rejected for double patenting as well by claim 13 of the 10,375,635 patent.
Claim 14 is rejected for double patenting as well by claim 14 of the 10,375,635 patent.
Claim 16 is rejected for double patenting as well by claim 8 of the 10,375,635 patent.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,375,635 B2 in view of U.S. Patent No. 7,881,332 B1 to Benveniste.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,375,635 patent in view of Benveniste teach similar limitations on an IEEE 802.11 station (STA).
	For example:
	Regarding claim 7 the claims of the 10,375,635 patent teaches the STA of claim 1 (see the 10,375,635 patent, claim 1) except for wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA.
	Benveniste teaches entering a sleep mode when there is no ULT assigned to the STA (see Benveniste, col. 9, lines 32-34).
	It would have been obvious to one of ordinary skill in the art before the invention was made to make the claims of the 10,375,635 patent teach wherein the processor is configured to enter a sleep 
	Claim 15 is rejected for double patenting as well by claims 1 and 8 of the 10,375,635 patent in view of Benveniste.

VI.	Claims 1, 8, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,117,179 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,117,179 patent teach similar limitations on a first station.
For example:
Regarding claim 1 the 10,117,179 patent teaches an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first ULT, a second indication of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and the processor and the transceiver configured to transmit uplink data to the AP during the modified ULT associated to the STA (see the 10,117,179 patent, claim 7, col. 14, lines 18-31). 
	Claim 8 is rejected for double patenting as well by claim 7 of the 10,117,179 patent.
Claim 9 is rejected for double patenting as well by claim 1 of the 10,117,179 patent.
Claim 16 is rejected for double patenting as well by claim 1 of the 10,117,179patent.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,117,179 B2 in view of U.S. Patent No. 7,881,332 B1 to Benveniste.  Although the claims at issue are not identical, they are not patentably distinct from the claims of the 10,117,179 patent in view of Benveniste teach similar limitations on an IEEE 802.11 station (STA).
	For example:
	Regarding claim 7 the claims of the 10,117,179 patent teaches the STA of claim 1 (see the 10,117,179 patent, claim 7) except for wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA.
	Benveniste teaches entering a sleep mode when there is no ULT assigned to the STA (see Benveniste, col. 9, lines 32-34).
	It would have been obvious to one of ordinary skill in the art before the invention was made to make the claims of the 10,117,179 patent teach wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA because it would allow for improved automatic power save delivery mechanisms (see Benveniste, abstract and col. 2, lines 65-67).
	Claim 15 is rejected for double patenting as well by claims 1 and 7 of the 10,117,179 patent in view of Benveniste.

VII.	Claims 1, 8, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 20 of U.S. Patent No. 9,681,377 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 9,681,377 patent teach similar limitations on a first station.
For example:
Regarding claim 1 the 9,681,377 patent teaches an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first 
	Claim 8 is rejected for double patenting as well by claim 9 of the 9,681,377 patent.
Claim 9 is rejected for double patenting as well by claim 20 of the 9,681,377 patent.
Claim 16 is rejected for double patenting as well by claim 20 of the 9,681,377 patent.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,681,377 B2 in view of U.S. Patent No. 7,881,332 B1 to Benveniste.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 9,681,377 patent in view of Benveniste teach similar limitations on an IEEE 802.11 station (STA).
	For example:
	Regarding claim 7 the claims of the 9,681,377 patent teaches the STA of claim 1 (see the 9,681,377patent, claim 9) except for wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA.
	Benveniste teaches entering a sleep mode when there is no ULT assigned to the STA (see Benveniste, col. 9, lines 32-34).
	It would have been obvious to one of ordinary skill in the art before the invention was made to make the claims of the 9,681,377 patent teach wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA because it would allow for improved automatic power save delivery mechanisms (see Benveniste, abstract and col. 2, lines 65-67).
	Claim 15 is rejected for double patenting as well by claims 9 and 20 of the 9,681,377 patent in view of Benveniste.

VIII.	Claims 1, 8, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 40 of U.S. Patent No. 8,619,658 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 8,619,658 patent teach similar limitations on an IEEE 802.11 station.
For example:
Regarding claim 1 the 8,619,658 patent teaches an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first ULT, a second indication of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and the processor and the transceiver configured to transmit uplink data to the AP during the modified ULT associated to the STA (see the 8,619,658 patent, claim 31, col. 14, lines 7-29). 
	Claim 8 is rejected for double patenting as well by claim 31 of the 8,619,658 patent.
Claim 9 is rejected for double patenting as well by claim 40 of the 8,619,658 patent.
Claim 16 is rejected for double patenting as well by claim 40 of the 8,619,658 patent.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 8,619,658 B2 in view of U.S. Patent No. 7,881,332 B1 to Benveniste.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 8,619,658 patent in view of Benveniste teach similar limitations on an IEEE 802.11 station (STA).
	For example:

	Benveniste teaches entering a sleep mode when there is no ULT assigned to the STA (see Benveniste, col. 9, lines 32-34).
	It would have been obvious to one of ordinary skill in the art before the invention was made to make the claims of the 8,619,658 patent teach wherein the processor is configured to enter a sleep mode when there is no ULT assigned to the STA because it would allow for improved automatic power save delivery mechanisms (see Benveniste, abstract and col. 2, lines 65-67).
	Claim 15 is rejected for double patenting as well by claims 31 and 40 of the 8,619,658 patent in view of Benveniste.

Conclusion
IX.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emeott et al. Pub. No.: US 2005/0136833 A1 discloses unscheduled power save delivery method in a wireless local area network for real time communication.
Wang et ai. Pub. No.: US 2006/0171341 Al discloses power saving frame transmission method,
Simpson et al. Pub. No,: US 2005/0138451 AI discloses uplink poll-based power save delivery method in a wireless local area network for real time communication.
Toskala et al. Pub. No.: US 2002/0093940 Ai discloses a method and apparatus for liming adjustment for uplink synchronous transmission in wide code division multiple access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
February 24, 2022